DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities: the claim does not terminate with a period (after the structure).  Claims must begin with a capital letter and end with a period.  MPEP 608.01(m).
Appropriate correction is required.  

Claim 12 is objected to because of the following informalities: the claim contains multiple periods.  Claims must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  
The examiner respectfully suggest that the period in the second line of the claim text should properly be a colon.  
Appropriate correction is required.  

Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may depend from a preceding claim in the alternative only.  (Claim 17 depends from both claim 3 and claim 1.)  See MPEP § 608.01(n).  Accordingly, claim 17 has not been further treated on the merits.  (Note also the related 112(b) rejection below.)  

Inventor’s assistance is respectfully requested in correcting any other minor grammatical and/or spelling errors which may be present in the claims.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutical composition for the prevention and treatment of Covid-19, SARS-CoV-2, SARS-CoV, MERS-CoV and the treatment of renin-angiotensin-aldosterone system (RAAS) regulated pulmonary, cardiovascular, liver and kidney diseases, does not reasonably provide enablement for a pharmaceutical composition for the prevention of the universe of pulmonary, cardiovascular, liver and kidney diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) Claim 3 is extraordinarily broad: “A pharmaceutical composition comprising a pharmaceutical vehicle or diluent and one compound of claim 1 in an amount effective for the prevention and treatment of a disease selected from Covid-19, SARS-CoV-2, SARS-CoV, MERS-CoV, pulmonary, cardiovascular, liver and kidney diseases.”  Dependent claim 17 teaches treatment of a mammal.  
That is, inventor claims inter alia nothing less than a magic bullet for the prevention and treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases in any and all hosts (claim 3), or mammals (claim 17).    
b,c) The nature of the invention is determined in part by the state of the prior art.  
Even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where a single component composition has shown efficacy in the prevention and treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant composition is efficacious in the prevention and treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  
h) It would clearly require an extraordinary, and thus undue, amount of experimentation in order to determine if, in fact, the instant composition is efficacious in the prevention and treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  But, regardless of the amount of experimentation involved, inventor’s claims are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claims 4 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease selected form Covid-19, SARS-CoV-2, SARS-CoV, MERS-CoV and renin-angiotensin-aldosterone system (RAAS) regulated pulmonary, cardiovascular, liver and kidney diseases, does not reasonably provide enablement for a method of treating the universe of pulmonary, cardiovascular, liver and kidney diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (MPEP 2164.01(a)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) Claim 4 is extraordinarily broad: “A method of treating a disease selected from Covid-19, SARS-CoV-2, SARS-CoV, MERS-CoV, pulmonary, cardiovascular, liver and kidney diseases comprising administering a pharmaceutically effective amount of the pharmaceutical composition of claim 3.”  Dependent claims 13-16 teach sets of diseases, including diseases with a significant genetic component such as asthma, Raynaud’s disease and immunoglobulin A nephropathy.  
	        That is, inventor claims inter alia nothing less than a magic bullet for the treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases in any and all hosts (claim 4) including even diseases with a significant genetic component such as asthma, Raynaud’s disease and immunoglobulin A nephropathy (dependent claims).  
	          b,c) The nature of the invention is determined in part by the state of the prior art.  
Even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where a single method has shown efficacy in the treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant method is efficacious in the treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  
h) It would clearly require an extraordinary, and thus undue, amount of experimentation in order to determine if, in fact, the instant method is efficacious in the treatment of the universe of pulmonary, cardiovascular, liver and kidney diseases.  But, regardless of the amount of experimentation involved, inventor’s claims are simply not credible given inventor’s disclosure.  Note that the USPTO must determine if the asserted utility for the invention is credible based on the information disclosed in the application (see the discussion at MPEP 2107.03 VI).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “..or a…solvent…thereof…” in the claim.  Claim 1, the claim from which claim 2 immediately depends, teaches only the compounds of formula I and their diastereomers, enantiomers or pharmaceutically acceptable salts.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A single claim which recites both a composition (“A pharmaceutical composition comprising the compounds of claim 1…”) and an active method step (“…administered…”) is indefinite because it is unclear exactly what invention is being claimed, a method or a composition.  Note the related discussion at MPEP 2173.05(p)(II).  

  Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear why claim 17 refers to the method of claim 3.  Claim 3 is drawn to a composition, not a method.  

Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Dependent claims 6-12 depend from a claim which is indefinite yet do not relieve the indefiniteness.  These claims are also, therefore, indefinite.  

	Allowable Subject Matter
Claim 1 is allowed.  The subject matter of claims 2-16 would be allowable once the objections and 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the Markush set of compounds of formula I.  the closest prior art appears to be US 2001/0319461 A1, which teaches the non-deuterated instant compound (abstract; page 2, [0016]).  However, there is insufficient motivation for one of ordinary skill to deuterate the compound of the prior art in order to arrive at the set of deuterated species of the instant invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/5/2022